Citation Nr: 1613679	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for low back strain with reversed lordosis and degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of those proceedings is of record.

In August 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the course of the appeal period, even considering the Veteran's pain and corresponding functional impairment, his low back disability has not manifested favorable or unfavorable ankylosis or restricted his forward lumbar flexion to 30 degrees or less.  

2.  The Veteran has been found to have lumbar radiculitis during the appeal period.

3.  The Veteran's service-connected disabilities, without consideration of age or non-service connected disabilities, are sufficiently disabling to prevent him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for low back strain with reversed lordosis and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5010, 5003, 5237 (2015).

2.  The criteria for a disability rating of 10 percent for lumbar radiculitis of the left leg have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2015). 

3.  The criteria for a disability rating of 10 percent for lumbar radiculitis of the right leg have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice should include information regarding how disability ratings and effective dates are determined and assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

January 2011 and August 2013 letter, sent prior to the initial unfavorable rating decisions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records and vocational rehabilitation records have been obtained and considered.  

The Veteran underwent VA examinations in February 2011, November 2012 and June 2015, which involved review of the claims file, in-person interviews, and physical assessments, including range of motion testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has stated that these examination reports were falsified and that no range of motion testing was done at the latter two examinations.  The Veteran further takes issue that neither of the examiners were back specialists.  The Board does not find any supporting evidence in the claims file for the Veteran's reports of fraudulent activity on one, let alone two examinations and does not find the Veteran's assertions on the matter to be highly unlikely and facially implausible.  Therefore no further examination is warranted and there is no cause for a specialist to assess the Veteran's range of motion.  Moreover, the Veteran does not report that his back condition has worsened since his most recent VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The claim will be decided on the merits. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and the impact of the Veteran's disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including lay statements from the Veteran's wife.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

In August 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his service-connected disabilities and provided the Veteran with new VA examinations in June 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims on appeal.

II.  Increased Rating - Low Back

A.  Background

The Veteran was granted service connection for chronic low back strain in a February 2009 rating decision, and a 10 percent rating was assigned effective August 28, 2008 under Diagnostic Code 5237. 

The Veteran did not file a notice of disagreement with the February 2009 rating decision and no new and material evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

The Veteran filed a claim for an increased rating in October 2010.  In the November 2011 decision currently on appeal, the RO increased the Veteran's rating for his back disability to 20 percent effective October 12, 2010, under Diagnostic Codes 5010-5237, based on findings of degenerative changes of the spine.  The Veteran contends that a higher rating is warranted based on his symptomatology during the appeal period.

B.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings disabilities that is based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, pain by itself does not constitute a functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Generally, painful motion is deemed to warrant the minimum compensable rating for a joint, even if there is no actual limitation of motion.  See Petitti v. McDonald, 27 Vet. App. 415 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  

C.  Rating Criteria

The Veteran's low back disability is currently rated under Diagnostic Codes 5010-5237 for traumatic arthritis manifesting as symptomatology akin to lumbosacral strain.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine (which includes Diagnostic Code 5237, provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately.  38 C.F.R. § 4.71a, Note (1).

D.  Analysis

The appeal period before the Board begins on October 12, 2009, the date VA received the Veteran's claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

September 2010 treatment records show the Veteran complained of a constant and variable throbbing, burning lumbar pain varying from 2-7 out of 10, for which he used medication, a TENS unit and multiple epidural injections.  Aggravating conditions included standing, bending forward, sleeping, lying down or walking. Alleviating conditions includes epidural injections, medications, sitting, stretching or changes in position.  He reported only being able to walk for 10 minutes at a time and becoming more sedentary.  The Veteran was observed to have normal stance and swing phase and was able to stand erect without a list or splinting.  On examination the Veteran's back was noted to be normal, with normal skin and superficial soft tissues.  No scoliosis or kyphosis was found in the lumbar/sacral spine.  No lumbar/sacral tenderness, spasticity or bony/soft tissue abnormality was detected.  The Veteran was able to bend forward to the mid-lower leg level.  X-rays showed arthropathy of the bilateral L4-5 facets.  The Veteran was assessed with lumbago, lumbar radiculopathy and bilateral hip degenerative joint disease (DJD).  MRI of the lumbar spine showed multilevel, multifactorial changes. 

In October 2010 treatment records the Veteran complained of pain exacerbated by any form of exercise as well as standing, walking, bending forward, bending backward, and lying down.  Lying down and sitting for short periods of time seemed to help with the pain, as did muscle relaxants.  The Veteran stated that the pain had worsened and inhibited the ability to engage in work, sports, exercise, and other recreational activities, as well as interrupted normal sleeping patterns.  On examination some pain with lumbosacral palpitation was noted.  Range of motion was markedly limited in forward flexion, extension, right and left lateral bending and right and left lateral turning.  Straight leg raise sign was negative bilaterally in the seated and supine position.  No external signs of instability were detected.

At a February 2011 VA examination the Veteran complained of moderate back pain radiating into the thighs with associated cramping when he walked more than 2 blocks alleviated with 10 minutes rest.  This caused him to use a cane and to limit walking.  He reported being unable to walk more than 20 minutes.  He reported moderate stiffness in the morning for a few hours, but no weakness.  He reported aches of 5/10 with cold weather for 24 hours which caused him to limit going outside in the cold.  He also reported some numbness.  The Veteran was observed to have an antalgic gait, abnormal posture, lack of lumbar lordosis, very limited back flexion and extension and guarded motion, but no ankylosis or instability.  Objective evidence of painful motion, spasm, and guarding were noted.  The Veteran's forward flexion was measured to 40 degrees, extension to 20 degrees (15 degrees following on repetition), lateral flexion to 25 degrees bilaterally, and rotation to 15 degrees bilaterally.  Pain and lack of endurance were noted.  No Intervertebral Disc Syndrome (IVDS) was found and motor function was noted to be normal.  The Achilles reflex was diminished, sensation was normal, straight leg raise test was normal and no bowel/bladder dysfunction was reported.  The Veteran was diagnosed with L5 non-rib-bearing vertebrae lumbar spine and reversed lordosis lumbar spine secondary to chronic low back strain.  The examiner opined that the condition would have a mild impact on activities of daily living. 

In April 2012 the Veteran continued to report constant low back pain averaging 7/10 aggravated by sitting, standing, walking, and sleeping.  He reported decreased function, decreased quality of life, poor sleep, increased appetite, and decreased physical activity.  He reported anger and depression secondary to pain.  He reported difficulty concentrating and loss of sexual activity.  The Veteran's was noted to ambulate without assistance of a cane or crutch, with some difficulty getting on and off the examination table, but overall ambulated around the room easily without assistance.  Lateral rotation, forward flexion, and extension aggravated mid to low back pain.  Straight leg raise was positive with reproduction of pain in the L4-L5 dermatomal distribution bilaterally, left greater than right.  Diminished sensation to light touch was noted.  Strength was within normal limits.  The Veteran was diagnosed with chronic low back pain, radiating down both legs, chronic lumbago, bilateral radicular pain, and degenerative disc disease at L4-L5, lumbosacral spondylosis, lumbar radiculitis, lumbar disc degeneration and lumbar disc displacement.  

In November 2012 the Veteran underwent a second VA examination where he was diagnosed with mild multilevel degenerative lumbar spondylosis with small central disk herniation at L5-S1.  The Veteran reported that "when I try to walk it takes my breath away, it is from the pain in my back."  The Veteran reported being unable to work on his car due to being unable to bend over the engine or maneuver under the car.  No flare-ups were reported.  Range of motion testing revealed flexion to 75 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally with pain at 15 degrees.  No additional limitation in range of motion were seen following repetition.  The examiner noted less movement than normal and pain on movement.  The examiner found no tenderness, guarding, spasm, atrophy, radiculopathy, other neurological impairment or IVDS.  Strength, reflexes, and sensation were found to be normal.  The Veteran reported occasionally using a cane.  The examiner opined that the Veteran's low back condition would have a mild to moderate impact on a physical job and a mild impact on sedentary employment. 

In September 2013 the Veteran complained of constant pain at 5/10 radiating into the bilateral hip distribution aggravated by walking, turning, bending, twisting, standing, and various activities.  The Veteran reported decreased function, decreased quality of life, decreased sleep, and decreased physical activity.  He also reported irritability, anger, depression, and decreased sexual activity.  He was assessed with chronic pain syndrome, lumbar spondylosis, lumbar degenerative disc disease, lumbar spinal stenosis and lumbar radiculitis.

In May 2014 the Veteran was issued a back brace.

At the Veteran's June 2014 Board hearing he stated he had no relationship with his younger son because he can't throw the ball around, that he could not walk up a flight of stairs, that he had to hold on to the cart when he went grocery shopping, that he could not stand up without some type of support, that he could not do chores or work on vehicles. 

In June 2015 the Veteran underwent a third examination for his back low back disability.  He denied bowel, bladder or radicular symptoms.  He reported constant 8/10 pain with exacerbations to 10/10 once or twice daily but no flare-ups or other functional impairment.  Forward flexion was measured to 60 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally with pain noted through all ranges of motion but no additional loss of function or range of motion after three repetitions.  Range of motion limitation was stated not to contribute to functional loss.  No evidence of pain with weight bearing or evidence of tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine was detected.  The Veteran was examined immediately after repetitive use over time.  Pain, weakness, fatigability or incoordination were not indicated to significantly limit functional ability with repeated use over a period of time.  No guarding or muscle spasms were detected.  Reflexes, senses and strength were normal, except for left hip strength.  No IVDS or neurological condition was detected.  The Veteran reported regular use of a cane. No impact on the Veteran's ability to work was noted.  Recent thoracolumbar spine x-rays show degenerative arthritis but no significant disc disease.  There was also no evidence of myelopathy or radiculopathy.

The Veteran's wife reports that the Veteran has had a limp for many years. 

The Veteran does not meet the schedular criteria for a low back disability in excess of 20 percent.  The Veteran has noted functional effects from his back disability including being unable to bend over to work on his car engine, difficulty ambulating, which requires the use of a cane, and an inability to throw and catch a ball.  However, the pain and limitation of motion have been described by the Veteran as constant and at no point during the appeal period, even when considering the effects of painful motion and functional loss, has the Veteran's forward flexion been demonstrably limited to 30 degrees or less and there is no indication of ankylosis of the thoracolumbar spine.  As the Veteran's symptomatology is constant and he has reported the same difficulties with standing, sitting or even sleeping, these effects should be visible and measurable upon examination.  However, multiple examinations have affirmatively shown the Veteran to be capable of flexion to more than 30 degrees and have detected no ankylosis.  Furthermore, the record does not indicate that the Veteran has been assessed with intervertebral disc syndrome, therefore no alternate rating criteria under Diagnostic Code 5243 need be considered. 

Finally, the Board notes that many of the functional limitations the Veteran has described on examination are not specific to the Veteran's back but are resultant from a combination of afflictions, both service-connected and otherwise including bilateral hip disabilities.  The combined effect of the Veteran's service-connected disabilities will be addressed below.  For these reasons the Board finds that the Veteran's low back condition does not warrant a disability rating in excess of 20 percent at any time during the appeal period.  Therefore a rating in excess of 20 percent for low back strain with reversed lordosis and degenerative changes is denied.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5237. 

The Veteran has been assessed with lumbar radiculitis during the appeal period and is therefore entitled to a separate disability rating.  38 C.F.R. § 4.71a, Note (1).  Thus the Board grants separate 10 percent ratings for mild radiculitis of the left and right legs 4.124a, Diagnostic Code 8520.  Higher ratings are not warranted as the Veteran has not been shown to have moderate or severe symptomatology characterized by muscle atrophy or wasting or absent reflexes.  38 C.F.R. § 4.6.

E.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In the instant case, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  

The schedular rating criteria specifically provide ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  The Veteran's service-connected low back disability is manifested by signs and symptoms such as pain, occasional stiffness, and limitation of motion which impairs his ability to stand, bend, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion due to pain and other factors.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (providing ratings on the basis of ankylosis and limited flexion among other things).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by difficulty with standing, walking, bending, throwing, sleeping and performing some of the activities of daily living.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Additionally, the evidence of record does not demonstrate any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran's hip and knee disabilities combine with the Veteran's back disability to produce the difficulty with standing, sitting and ambulation that have been referenced by the Veteran throughout the appeal period.  However, as noted these are all orthopedic disabilities and manifestations such as pain, difficulty ambulating and limitation of motion are all factors contemplated in the applicable rating criteria.  The Veteran's depressive disorder is being compensated as a manifestation of his service-connected disabilities and the Veteran's remaining service-connected disabilities have not been shown to have a significant impact on employment or in relation to the Veteran's back condition.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU

The Veteran contends that he is unable to work due to the combined effect of his service-connected disabilities.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran has been in receipt of a combined disability rating of at least 70 percent throughout the course of the appeal period and is currently in receipt of a 50 percent rating for persistent depressive disorder since June 12, 2014.  

The Veteran last worked in June 2006 when he resigned from the US Postal Service after five years as a mail carrier.  Records show the Veteran was granted social security disability compensation following his resignation due to osteoarthritis of the hips and knees and hypertension.  

The Veteran attempted to undergo vocational rehabilitation in April 2008 and was pursuing certification in microcomputer technology when he was forced to quite due to total hip replacement and resulting disabilities.  The Veteran informed VA that he did not wish to return to school or work following his hip replacement surgery and that he was having difficulty showering, getting dressed and sleeping.  In a report from the vocational rehabilitation counselor in 2009, it was opined that the Veteran "is not reasonably feasible for training or employment.  The Veteran was noted to have a high school diploma and 17 college credits but would not be competitive with other candidates due to his service-connected disabilities. 

VA examinations of the Veteran's hips, knees and back confirm that the Veteran would have significant difficulties with physically intensive activities owing to difficulty lifting, running or walking, and would have mild difficulties in sedentary employment.  The Veteran's psychiatric examiner has also opined that the Veteran's mental health condition would result in ooccupational and social impairment with occasional decrease in work efficiency.

Based on the physical, psychological and vocational assessments of the Veteran, combined with his limited work history following service and inability to complete vocational rehabilitation, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation owing to the combined effects of his service-connected disabilities.   Therefore, the criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18


ORDER

A disability rating in excess of 20 percent for low back strain with reversed lordosis and degenerative changes is denied.

A disability rating of 10 percent is warranted for the left leg for lumbar radiculitis. 

A disability rating of 10 percent is warranted for the right leg for lumbar radiculitis. 

Entitlement to a TDIU is granted.
 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


